Citation Nr: 1130289	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for osteoarthritis of the right shoulder.

2.  Entitlement to an increased evaluation in excess of 20 percent for osteoarthritis of the left shoulder.

3.  Entitlement to an increased evaluation in excess of 10 percent for bilateral pes planus.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and 
Veterans' Affairs

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1943 to December 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2006 and January 2009 rating decisions of the RO in Newark, New Jersey.

In April 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's bilateral pes planus has been manifested by symptomatology that is no more than moderate in degree.

3.  For the entire period of this appeal, the Veteran's arthritis of the right shoulder has been manifested by pain and limited motion, with range of motion that exceeds the point midway between the side and shoulder level.

4.  For the entire period of this appeal, the Veteran's arthritis of the left shoulder has been manifested by pain and limited motion, with range of motion that exceeds 25 degrees from the side.

5.  The Veteran has a combined disability rating of 70 percent, and has a single disability that is rated at least 40 percent disabling.

6.  Resolving all doubt in the Veteran's favor, the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for bilateral pes planus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for a disability rating higher than 20 percent for osteoarthritis of the right shoulder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2010).

3.  The criteria for a disability rating higher than 20 percent for osteoarthritis of the left shoulder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2010).

4.  The criteria for a total rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

However, as the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the rating claims, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a July 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for increase, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.

In addition, the Veteran was afforded VA examinations to evaluate his service-connected disabilities.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining records of medical treatment from Dr. M.C. since September 2006.  

Finally, the Board notes that the Veteran submitted medical evidence after the most recent supplemental statement of the case, but did not include a waiver of his right to have that evidence adjudicated by the RO.  In this case, the Board finds that there is need to remand the rating claims for initial RO consideration.  The opinions from Dr. F.S. pertain primarily to the TDIU claim, which is being granted.  While they may also have some relevance to the increased rating claims, in that they classify his arthritis as severe, such evidence was already of record from Dr. F.S. prior to the most recent supplemental statement of the case.  To that extent, the evidence is cumulative of evidence already considered by the RO, and there is no prejudice to the Veteran in not remanding the rating claims.  

Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Pes Planus Rating

In a February 1946 rating decision, the RO granted service connection for bilateral pes planus and assigned a zero percent rating.  In a February 1962 rating decision, the RO assigned a 10 percent rating, effective December 20, 1961.  

The Veteran filed the current claim in June 2006.  In the December 2006 decision on appeal, the RO explicitly denied a rating higher than zero percent for bilateral pes planus, finding that the criteria for a 10 percent rating were not met.  Nevertheless, the rating sheet reflects that a 10 percent rating was actually entered for pes planus, effective June 19, 2006.  The RO has never corrected or acknowledged this error.  Accordingly, the Board accepts the 10 percent rating as the current rating for pes planus.

Under Diagnostic Code 5276, (Flatfoot, acquired), a 50 percent rating is for application for a bilateral condition that is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; a 30 percent rating is available for a bilateral condition that is severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; a 10 percent rating is assigned for a condition that is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

Thus, the current evaluation for bilateral pes planus contemplates a moderate condition with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  In order to merit a higher 30 percent rating, there must be severe impairment with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

Regarding objective evidence of marked deformity, the August 2006 examiner described the Veteran's gait as fully pronated throughout the gait cycle.  In April 2008, pronation was also noted; however it was described as mild.  There was no other deformity noted.  

Regarding pain on manipulation and use accentuated, The August 2006 examiner described no tenderness, and found that manipulation and motion of the foot were not painful.  In April 2008, there was no pain of the feet on examination, but there was a burning sensation attributed to nonservice-connected neuropathy.  

Regarding indication of swelling on use, both the August 2006 examiner and the April 2008 examiner found no swelling.  

Regarding characteristic callosities, the August 2006 examiner described no callosities.

Regarding the overall degree of disability, the report of VA examination in April 2008 reveals an assessment of mild bilateral pes planus.  While the examiner found a severe impact on shopping and travelling, the effect on chores, exercise, and recreation was moderate, and there was no effect on sports, feeding, bathing, dressing, toileting, grooming, driving.  When these factors are considered together, the examiner's assessment of a mild disability is reasonable.  In any case, the Board finds that an overall assessment of severe pes planus is not supported.  

In sum, for the entire period on appeal, the criteria for a 30 percent rating for pes planus are not met.  While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence indicates that it does not. 

The Board has considered the effect of pain, weakness, fatigue, and incoordination on joint motion, to the extent that these provisions are applicable to the condition of pes planus.  The Board notes however that the Veteran is already assigned a compensable rating for all periods on appeal.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment, which is not shown.

The Board has also considered whether the presence of symptoms contemplated for ratings above 30 percent would result in the criteria for the 30 percent rating being more nearly approximated than those for the 10 percent rating.  The criteria for the 50 percent level are partially progressive.  Nevertheless, the evidence does not show marked inward displacement and severe spasm of the tendo achillis on manipulation.  The August 2006 examination shows that the Veteran described spasms of his left foot, but the examiner found no spasms on examination.  Accordingly, the criteria for the 30 percent rating are not more nearly approximated that those for the 10 percent rating for any period on appeal.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Shoulder Ratings

In a June 2004 rating decision, the RO granted service connection for right and left shoulder disorders and assigned a 10 percent rating for each, effective June 26, 2002.  The current claim was filed in June 2006.  In the December 2006 decision on appeal, the RO granted an increased 20 percent rating for each shoulder under Diagnostic Code 5010-5201, effective June 19, 2006.  

Hyphenated codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5201 (arm, limitation of motion of), a 40 percent rating is available for the major appendage, and a 30 percent rating is available for the minor appendage, where motion is limited to 25 degrees from the side; a 30 percent rating is available for the major appendage, and a 20 percent rating is available for the minor appendage, where motion is limited midway between the side and shoulder level; a 20 percent rating is available for either appendage where motion is limited at shoulder level.  

In the rating on appeal, the RO did not determine which arm is dominant.  An August 2006 examination notes that the Veteran is right handed.  A February 2004 report from private physician M.C. describes him as ambidextrous.  However, later in the same report, she refers to him as right handed.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2010).  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Id.  Here, the Veteran's arms are assigned equal ratings.  As only one arm can be dominant, the Board finds that the Veteran is right-hand dominant for purposes of this decision, as there is at least some evidence to support this finding, and none to support a finding of left handedness.  

Thus, the current evaluation for the dominant right arm contemplates motion that is limited at shoulder level.  In order to warrant a higher rating, the evidence must show motion that is limited midway between the side and shoulder level due to physical restriction, pain, weakness, fatigue, or incoordination.  

For the non-dominant left arm, the current evaluation contemplates either motion that is limited at shoulder level, or motion that is limited midway between the side and shoulder level.  In order to warrant a higher rating, the evidence must show motion that is limited to 25 degrees from the side due to physical restriction, pain, weakness, fatigue, or incoordination.  

The report of VA examination in August 2006 reveals left shoulder flexion from 0 to 170 degrees; abduction from 0 to 172 degrees; external rotation from 0 to 70 degrees; internal rotation from 0 to 90 degrees.  Right shoulder flexion was from 0 to 120 degrees; abduction was from 0 to 140 degrees; external rotation was from 0 to 30 degrees; and internal rotation was from 0 to 70 degrees.  

A November 2005 examination from R.E.F. shows that the Veteran could elevate his left shoulder to 120 degrees.  

The report of VA examination in February 2008 reveals forward flexion of the right shoulder to 50 degrees; abduction to 60 degrees; external rotation is 45 degrees; and internal rotation to 85 degrees.  Pain was experienced with all motion.  

The report of VA examination in July 2008 reveals the Veteran's report that he cannot do overhead activities; he cannot lift his arms above eye level; he cannot do work above eye level.  He complained of some weakness in the right shoulder, but did not report any flare-ups or problems with repetitive use.  On examination, of the right shoulder, forward flexion was measured to 60 degrees, abduction to 60 degrees, external rotation to 70 degrees, internal rotation to 80 degrees.  He complained of pain in all ranges of motion.  Examination of the left shoulder revealed forward flexion to 100 degrees, abduction to 100 degrees, external rotation 80 degrees, internal rotation 90 degrees.  He complained of pain at end range of forward flexion and abduction. Motor strength was 5 out of 5 in all planes of motion.  After repetitive motion, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.

In sum, the measured range of motion for each shoulder exceeds that contemplated for a higher rating.  The results exclude the possibility that the range of motion for the right arm was ever limited-either by functional loss due to pain or structural limitation-to midway between the side and shoulder level, or that motion of the left arm was ever limited to 25 degrees from the side.  

The Board acknowledges that Dr. F.S. described the Veteran's arthritis as "severe."  However, use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  Indeed, the rating criteria provide no indication that "severe" arthritis corresponds to any particular rating.  The Board notes that, unlike the criteria for pes planus, the rating criteria under Diagnostic Code 5201 provide specific measurements and do not incorporate estimations as to overall level of severity.  In light of the unambiguous measurements provided by the VA examiners, Dr. F.S.'s description of the level of impairment of the Veteran's arthritis as "severe," offered as it was without reference to the framework of the rating criteria, is not probative evidence.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law).

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence indicates that it does not.  Constant pain, as described by the Veteran as his primary complaint, is certainly a component of disability, and the Board does not seek to minimize its impact; however, the Veteran's report of constant pain is not probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for each shoulder.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 20 percent for the right or left shoulder.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Rating

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected shoulder disabilities and pes planus.  
The rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion including due to pain and other orthopedic factors.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is currently in effect for degenerative joint disease of the left knee, rated at 20 percent, degenerative joint disease of the left shoulder, rated at 20 percent, degenerative joint disease of the right shoulder, rated at 20 percent, degenerative joint disease of the right knee, rated at 10 percent, and bilateral pes planus, rated at 10 percent.  Thus, he has a combined 70 percent rating.  

The Board also finds that the Veteran has a single disability rated at 40 percent.  In calculating the single 40 percent rating, the Board has considered the left and right shoulder disabilities as a single (combined) rating, which under the Table of Combined Ratings at 38 C.F.R. § 4.25 (2010) produces a combined rating of 36.  With the bilateral factor of 3.6 added (not combined), the total is 39.6.  When converted to the nearest number divisible by 10, the resulting rating is 40 percent.  Thus, the Veteran meets the schedular requirements for a TDIU.  The only question remaining is whether the Veteran's combined service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  On this point, there are differing medical opinions of record.  

The report of VA General Medical Examination in July 2008 reveals the examiner's opinion that, from a general medical point of view, the Veteran is employable, but he cannot do any strenuous activities.  The examiner referred to the orthopedic evaluation for a decision on employability.  The July 2008 orthopedic examiner opined that, as far as physical employment, the Veteran is unable to do this due to the severity of degenerative joint disease of both shoulders and both knees.  He cannot lift objects above eye level.  He cannot walk or stand for any significant period of time.  As far as sedentary work, it is possible. 

In July 2009, M.C. submitted a letter stating that the Veteran's peripheral neuropathy makes it more difficult to compensate for his pes planus.  She has also treated him for shoulders and knees; and, in her opinion, his pain and limited mobility in all 4 joints renders him unemployable even for moderate job tasks and assignments.  Thus, while she mentioned the nonservice-connected neuropathy, she limited her opinion to the 4 service-connected joints.

In April 2010, F.S. submitted a letter reporting that he had treated the Veteran for severe osteoarthritis in both shoulders and the left knee.  He recommended bilateral shoulder replacements.  His opinion was that he did not believe the Veteran was employable as a result of these multiple physical problems.  

In April 2011, F.S. submitted another letter reiterating his treatment of the Veteran for both shoulders and knees.  He opined that the Veteran was not employable in any capacity including any sitting jobs, as he is in chronic pain.  

In June 2011, F.S. submitted another letter restating his opinion as, "I believe that not only is [the Veteran] unemployable in a nonsedentary occupation but he would have a hard time being employed in a sedentary occupation because any motion in [the right shoulder] is very painful."  

Thus, there is a conflict between the opinion of the July 2008 VA examiner and the multiple private opinions.  The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board notes that each opinion essentially rules out physical employment.  While the July 2008 examiner found that sedentary employment was possible, he also found that the Veteran cannot lift objects above eye level, and cannot walk or stand for any significant period of time.  He offered no opinion as to whether the Veteran had the training or experience to do the type of work that he is physically capable of doing.  

A review of the Veteran's claim reveals that his experience and training is in public education.  On the notice of disagreement, the Veteran reported that, on its face, his professional career - a teacher or school administrator - might appear to be sedentary, but, in his experience, such jobs would require a significant measure of stress to the knees and shoulders from standing before audiences and classrooms, going to meetings and conventions, carrying books or filled attaché case, patrolling corridors and lunchrooms, and myriad other motions requiring good orthopaedic mobility.  

The Board agrees.  The assertion that the Veteran can do light or sedentary tasks, as found by the VA examiner, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The Board finds that, given his training and job experience, he is not.  

In Moore, 1 Vet. App. at 359, the CAVC discussed the meaning of "substantially gainful employment."  The CAVC noted the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In this case, while the Veteran may retain the ability to perform light or sedentary tasks, the evidence shows that he lacks the training and experience to realistically expect him to obtain such a position.  The type of occupation for which the Veteran possesses training and experience is no longer within his physical capabilities, and this is due to his service-connected disabilities.  As such, the Board finds that, affording the benefit of the doubt to the Veteran, the criteria for a TDIU are met.


ORDER

A rating in excess of 10 percent for bilateral pes planus is denied.

A rating in excess of 20 percent for osteoarthritis of the right shoulder is denied.

A rating in excess of 20 percent for osteoarthritis of the left shoulder is denied.

A total disability rating based on individual unemployability due to service connected disabilities is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


